IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                              :         NO. 277
                                                    :
ORDER AMENDING RULES 1732 AND                       :         APPELLATE PROCEDURAL RULES
1781 OF THE PENNSYLVANIA RULES                      :
OF APPELLATE PROCEDURE                              :         DOCKET
                                                    :
                                                    :




                                                ORDER


PER CURIAM

      AND NOW, this 8th day of February, 2019, upon the recommendation of the
Appellate Court Procedural Rules Committee; the proposal having been submitted
without publication pursuant to Pa.R.J.A. No. 103(a):

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 1732 and 1781 of the Pennsylvania Rules of Appellate Procedure are
amended in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective April 1, 2019.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.